Plaintiff has appealed from an order of the Albany County Special Term of the Supreme Court, granting a motion of defendant Hazel Keator for judgment on the pleadings pursuant to rule 112 of the Rules of Civil Practice, and also from the judgment entered thereon. The Special Term held that the complaint fails to state facts sufficient to constitute a cause of action. The material allegations of the complaint are that on July 31, 1944, plaintiff’s intestate was the owner of the sum of $1,655.20 on deposit in her name in the Kingston Savings Bank; that on such date the intestate was seriously ill, was a patient in a hospital, and was incompetent to manage herself or her affairs, and that while in that condition, defendant induced her to make a transfer of the bank account so that on and after July 31, 1944, it became payable to plaintiff’s intestate, or defendant Keator, or the survivor, as joint tenants. In our opinion the complaint states a good cause of action. Judgment and order reversed, on the law and facts, with costs to appellant. All concur.